PER CURIAM.
The Petitioner alleges, inter alia, that he “has been denied due process of law by the trial court in refusing to furnish counsel, after repeatedly being requested by Petitioner for the purpose of direct appeal to review the conviction, judgment and sentence in instant case.” The return denies Petitioner’s allegations that he requested his public defender to take an appeal that his public defender refused to file any appellate materials other than a notice of appeal; and his allegation that he wrote a letter to the Court seeking an attorney on his direct appeal. The return further suggests that Petitioner be afforded an evi-dentiary hearing so that he may have the opportunity to prove those allegations aforementioned.
The Honorable Woodrow Melvin, a Circuit Judge of the First Judicial Circuit of Florida, is appointed a Commissioner to take such testimony as shall be deemed necessary as to the Petitioner’s allegations and thereafter with all convenient speed report the same, together with his findings and recommendations to this Court.
The Petitioner is authorized to proceed in forma pauperis. The Commissioner is authorized to appoint an attorney to represent Petitioner in these proceedings.
It is so ordered.
THORNAL, C. J., and ROBERTS, O’CONNELL, CALDWELL and ERVIN, JJ., concur.